Citation Nr: 9929499	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-14 984	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers, Inc.


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel




INTRODUCTION

The veteran had active service from October 1987 to October 
1989, and service in the Nebraska Army National Guard from 
October 1989 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that the veteran has also appealed a 
determination denying payment or reimbursement of the cost of 
private medical treatment received in January 1997.  That 
issue will be addressed in a separate decision since it is a 
decision by a different agency of original jurisdiction.  
Further, the Board notes that the veteran filed a claim for 
entitlement to benefits under 38 U.S.C.A. § 1151 due to 
misdiagnosis of his diabetes mellitus in November 1998.  That 
claim was denied by a rating action of May 1999.  No notice 
of disagreement is of record.  As that issue is not ripe for 
appellate review it cannot be addressed by the Board.


FINDINGS OF FACT

1.  The claims file contains sufficient evidence to render an 
equitable disposition of the issue on appeal.

2.   The first medical evidence of diabetes mellitus dates 
from January 1997, over seven years after the veteran's 
separation from active duty with the United States Army.  

3.  No cognizable medical evidence has been submitted to show 
that his diabetes is causally related to his active service, 
or that it was incurred during a period of active duty for 
training with the National Guard.



CONCLUSION OF LAW

A well-grounded claim for service connection for diabetes 
mellitus has not been submitted.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1112, 1131, 5107 (West 1991);  38 C.F.R. 
§§  3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

When a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 1946, and a chronic disease such as diabetes 
mellitus becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings of a diagnosis including the word 
"chronic".  A continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after service discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  When a disease was not initially 
manifested during service or within the applicable 
presumption period, the appellant may establish the 
"required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet.App. 352, 
356 (1992). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The United States Court of Appeals for Veterans Claims 
(formerly called the United States Court of Veterans Appeals) 
has determined "that establishing service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and [service]."  (emphasis added) Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not considered competent 
to offer medical opinions. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak.

The veteran asserts that he developed diabetes mellitus due 
to stress from difficult training courses, reactions to 
experimental medical shots and vaccinations, and frequent 
upper respiratory and viral infections, while in active 
service.  Alternatively, he asserts that his diabetes 
mellitus was aggravated by the emotional and physical stress 
of his active and National Guard service.  He contends that 
those stressors weakened his immune system causing him to 
develop diabetes mellitus, or causing his pre-existing 
diabetes mellitus to have been aggravated.  Therefore, he 
asserts that he is entitled to service connection for 
diabetes mellitus.

The records from the veteran's period of active service in 
the United States Army contains no complaints or findings of 
diabetes mellitus, or any abnormal blood glucose level.  On 
the history portion of his September 1989 physical 
examination, he checked blocks indicating that he had no 
frequent or painful urination, and no dizziness or fainting 
spells.  

The available records from the veteran's period of service 
with the Nebraska Army National Guard contain no complaints 
or findings of diabetes mellitus, or any abnormal blood 
glucose level.  On the history portion of his May 1994 
officer candidate school physical examination, the veteran 
checked blocks indicating that he had no dizziness, no 
frequent or painful urination, and no sugar or albumin in the 
urine.  On his November 3, 1996 Annual Medical Screen form, 
the veteran checked the block indicating he had no current 
medical or dental problems.

In early January 1997, the veteran presented to a VA medical 
facility complaining of a dry sore throat, and difficulty 
sleeping at night.  He denied any weight loss, or night 
sweats.  He reported his throat was sore at night.  The 
diagnosis was pharyngitis, probably secondary to drywall dust 
exposure.  (Note:  the veteran asserts that during this visit 
he also reported that he had frequency and urgency of 
urination, increased thirst, and fatigue, inter alia.)

On January 24, 1997, while on vacation in Colorado, the 
veteran was admitted to the Presbyterian/St. Luke Medical 
Center in Denver, Colorado with symptoms of diabetic 
ketoacidosis.  The diagnosis was Type I diabetes mellitus.

In support of his claim, the veteran submitted statements 
from his mother, and his treating VA physician.  In her May 
1998 statement, his mother reported that the veteran had had 
frequent colds while in the military, and that it took him a 
long time to recover from them.  She also reported that there 
was no family history of diabetes.  

In an April 1998 letter, the veteran's treating VA physician 
stated:
[t]here was a question of concern voiced 
by [the veteran] as to whether his 
diabetes could have been 
induced by stress.  Most research shows 
that blood sugars can increase from 
stress or viral infections; however, the 
cause of diabetes is most likely at this 
time not related to stress or viral 
infections.  There is some question 
regarding these etiologies at this time 
but they have not been proven.  As such, 
if [the veteran], during his military 
duty, had been under some stress or did 
contract a viral infection, it could 
have aggravated his diabetes but would 
not have been 
the cause.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to carry his burden of 
presenting sufficient evidence to justify a belief by a fair 
and impartial individual that he has submitted a well-
grounded claim for service connection for diabetes mellitus.  
The evidence supporting the veteran's assertions that his 
diabetes mellitus is causally related to his active service 
in the United States Army, or his periods of active duty for 
training with the Nebraska Army National Guard, are his own 
unsubstantiated contentions.  While he is certainly capable 
of providing evidence of symptomatology, as a layperson he is 
not considered legally capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu, 2 Vet. 
App. at 494 (1992).  See also Harvey v. Brown, 6 Vet. App. 
390, 393-94 (1994).  

The available medical evidence shows that at the time of his 
separation from active service in the United States Army he 
did not have diabetes mellitus.  Further, the evidence 
indicates that that disorder arose more than seven years 
after his separation from that service.  Assuming, for the 
sake of argument, that the veteran's representations about 
the symptoms he reported to the physician at the VA medical 
facility in early January 1997 are accurate, and assuming, 
for the sake of argument,  that they amounted to symptoms of 
diabetes mellitus which were not properly diagnosed, the 
veteran still would not be entitled to service connection for 
that disorder as the symptoms did not manifest during a 
period of active duty for training with the National Guard.  
Thus, the veteran has not submitted any medical opinion or 
other medical evidence which supports his claim.  Thus, the 
claim may not be considered well-grounded.  38 U.S.C.A. § 
5107(a).  Since the claim is not well-grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390; 
(1995).

As the foregoing explains the need for competent evidence 
linking the veteran's diabetes mellitus to the veteran's 
active service in the United States Army or his active duty 
for training with the National Guard, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disability.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

As noted above, the Board cannot address the merits of the 
veteran's claim for benefits under 38 U.S.C.A. § 1151.


ORDER

As a well-grounded claim for service connection for diabetes 
mellitus has not been submitted, the appeal is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 


